         Case 6:21-cv-00299-ADA Document 559 Filed 04/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


VLSI TECHNOLOGY LLC,                              §
            Plaintiff                             §
                                                  §    W-21-CV-00299-ADA
-v-                                               §
                                                  §
INTEL CORPORATION,                                §
            Defendant                             §
                                                  §


                         ORDER TO PAY TECHNICAL ADVISOR

       The Court previously appointed Dr. Joshua J. Yi to serve as a technical advisor on this

case. The Court has reviewed Dr. Yi’s invoice for services through April 28, 2021and finds the

requested amount ($22,350.00) to be reasonable and necessary. As such, the Court ORDERS

payment to be promptly made as follows:

       Plaintiffs:            $11,175.00
       Defendant:             $11,175.00

Dr. Yi will separately provide deposit instructions.



SIGNED this 28th day of April, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
